710 S.E.2d 4 (2011)
STATE
v.
George Junior HAYDEN.
No. 237P11-1.
Supreme Court of North Carolina.
June 14, 2011.
Amy C. Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Marilyn G. Ozer, Chapel Hill, for Hayden, George Junior.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of June 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 14th of June 2011."